Citation Nr: 1623470	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee condition, secondary to the service-connected ankle condition.

2.  Entitlement to a rating higher than 30 percent for service-connected migraine headaches.

3.  Entitlement to a rating higher than 20 percent for a service-connected right ankle condition.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to special monthly compensation (SMC) at the housebound level.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2003 to September 2006. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  A December 2012 rating decision increased the evaluation for migraines to 30 percent and denied entitlement to TDIU.  These issues were timely appealed.  

A June 2011 rating decision assigned a 20 percent evaluation for the ankle condition following a temporary 100 percent evaluation based on surgical treatment necessitating convalescence.  After a September 2012 Statement of the Case was issued, the Veteran failed to timely perfect the appeal with a Substantive Appeal.  Although he submitted a statement in January 2013, the AOJ advised him that this was not a timely appeal in a January 2013 letter.  The January 2013 letter advised the Veteran how to reopen the claim.  In January 2013, the Veteran filed a claim for an increased evaluation based on the need for convalescence.  Separate correspondence from the Veteran in January 2013 raised a claim for service connection for the right knee.  An October 2013 rating decision denied service connection for a right knee condition and continued the 20 percent evaluation for the right ankle and denied a temporary total evaluation.  The Veteran timely appealed this rating by way of a December 2013 Notice of Disagreement which specifically noted he disagreed with the evaluation of the right ankle.  Therefore, although the February 2015 Statement of the Case characterized the claim as only one for entitlement to a temporary total evaluation for the right ankle, the Board finds the rating of the ankle is at issue.  Indeed, the evaluation of the right ankle was discussed on the February 2015 Substantive Appeal and during the Board hearing.  The Board has therefore recharacterized the issue as reflected on the title page.  

The Veteran was provided an October 2015 hearing at the RO before the undersigned Veterans Law Judge.

Because the Board is granting entitlement to TDIU based solely on the Veteran's service-connected migraines, as will be discussed in detail below, the issue of entitlement to SMC at the housebound rate is raised by the record and is therefore part of the current appeal. See 38 C.F.R. § 3.155 (d)(2), 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).


FINDINGS OF FACT

1.  The claimed knee condition is a symptom of service-connected right leg calf atrophy.

2.  The Veteran's migraines have been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  Prior to June 2014, the right ankle disability has been manifested by marked limitation of motion, without ankylosis.  

4.  Following the June 2014 surgery and subsequent period of convalescence, the right ankle disability has been manifested by dorsiflexion locked between zero and 10 degrees, without abduction, adduction, inversion, or eversion deformity.

5.  The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected migraines.

6.  The Veteran is entitled to special monthly compensation (SMC) at the housebound level.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a knee condition, to include a separate rating, have not been met.  38 U.S.C.A. § 1110, 5103, 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14, 4.130, Diagnostic Code 5311 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).

2.  For the entire period on appeal, the criteria for a disability rating of 50 percent, but no higher, for migraines have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8100 (2015).

3.  Prior to June 2014, the criteria for a disability rating greater than 20 percent for the right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

4.  From October 1, 2014, the criteria for a disability rating of 30 percent, but no higher, for the right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 (2015).

5.  Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).

6.  The criteria are met for SMC for the periods of November 15, 2011 to February 29, 2012; May 4, 2012 to August 31, 2012; and June 23, 2014 to September 30, 2014; and from September 29, 2014.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).  

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Regarding the ankle claim, the RO issued a preadjudicatory notice letter dated in February 2011 to the Veteran which met the VCAA notice requirements.  A letter pertaining to the migraines claim was issued in December 2011.  A July 2012 letter addressed the claim for TDIU.  Regarding his knee claim, a May 2013 letter notified the Veteran of the information and evidence that is necessary to substantiate a claim for secondary service connection and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and lay statements from the Veteran.  

The Veteran underwent VA examinations in March 2012 to assess his migraine headache condition.  His ankle condition was assessed in March 2011, and June 2013.  A July 2012 examination addressed his claim for TDIU.  His knee condition was assessed in June 2013 and January 2015.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Service Connection for a Knee Condition, Secondary to the Ankle Condition

The Veteran seeks service connection for a right knee condition as secondary to his service connected ankle condition.  The record reflects that he underwent bone graft surgery in which a portion of his right knee was removed to repair his right ankle.  He contends that, as a result of the surgery, he now has pain and limitation of motion in his right knee.  

Upon VA examination in June 2013, x-ray findings revealed overall normal knee with a well-healed donor site.  The examiner noted decreased range of motion, but opined that there was no knee diagnosis that could be attributed to the bone graft surgery.  

X-ray findings of the right knee were clinically normal upon examination in January 2015, and the VA examination did not diagnose knee arthritis or any other knee condition.  Rather, the diagnosis was atrophy of the right calf muscle, secondary to the ankle condition.  The examiner determined that the right calf muscle atrophy caused limitation of flexion of the right knee.  A February 2015 rating decision granted service connection for right calf muscle atrophy secondary to the service connected ankle condition.

To the extent to which the Veteran experiences pain and limitation of flexion in his right knee, these symptoms are considered as part of the service-connected right calf muscle atrophy.  The Board considered whether a separate evaluation was warranted.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).  If the Veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions.  Id.

The Board finds that the competent lay and medical evidence of record shows that the Veteran's limitation of flexion of the right knee is a symptom of his service-connected calf muscle atrophy.  The January 2015 VA examination, and the February 2015 grant of service connection for calf muscle atrophy specifically noted that limitation of flexion of the knee is a symptom contemplated by the 30 percent rating evaluation under Diagnostic Code 5311.

Based on the above, the Board concludes that separate disability ratings for service-connected calf atrophy and a knee condition would inherently involve contemplating the same symptoms in evaluating two different disabilities, which is prohibited.  See Esteban, 6 Vet. App. 259; see also 38 C.F.R. § 4.14.  Although the Board acknowledges the Veteran's assertion as to his pain and limitation of motion of the knee, the Board finds that his impairment is already contemplated by the 30 percent rating for calf muscle atrophy.  Further, he does not have a separate and distinct diagnosis pertaining to the knee.  Without any evidence that clearly differentiates symptoms of the knee condition that are distinct and separate from those encompassed by the calf muscle atrophy, the preponderance of the competent and credible evidence is against the Veteran's claim for separate ratings for his service-connected calf muscle atrophy and a knee condition, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Increased Rating for Migraines

By way of history, the RO granted service connection for migraines in an April 2007 rating decision.  At that time a noncompensable evaluation was assigned effective September 8, 2006.  In August 2011, the Veteran filed a claim for increased evaluations and in November 2011 specifically argued that his migraines had increased in severity.  A December 2012 rating decision granted an increased 30 percent evaluation for migraines effective August 3, 2011, the date of the Veteran's claim for an increased evaluation.  The Veteran appealed that rating decision.  

The Veteran's migraine headache condition is currently rated as 30 percent disabling under Diagnostic Code 8100, which contemplates migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  38 C.F.R. § 4.124a. 

The Veteran's claim for an increased evaluation for the migraines was dated in August 2011.  Accordingly, the Board has considered findings from August 2010. 38 C.F.R. §3.400 (noting that the effective date for an increased evaluation can be as early as 1 year prior to the date of the receipt of the claim).

An April 2011 VA treatment record noted the Veteran reported an increased frequency of intense headaches.  He indicated he had headaches rated as an 8 on a scale of 10 at least 3 times weekly and reported they lasted an hour and were accompanied by light sensitivity, blurred vision and required he lay down in a dark room until it ended.  A new medication was ordered.  

On VA examination in March 2012, he reported having headaches three times per week, lasting about one to two days.  The examiner opined that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  

A March 2012 VA record noted that the Veteran had been having occipital nerve blocks due to long term headaches over a period of the last 10 days to 2 weeks.  He came in as there had been a gradual return of the pain and he elected a second set of occipital bilateral nerve blocks.  In April 2012 the Veteran reported headaches about 5 days a week.  In October 2012 he was treated for migraines and reported a headache for the past 3 days and requested medication.  In January 2013, the Veteran called a VA facility complaining of increased migraine pain, a 9 on scale of 10, for the past two days and reported he had taken Imitrex without relief.  A March 2013 VA record reported migraine that started 3 days prior and explained he was having no relief from the pain.  He came in later for an injection to treat the headache.  In May 2013, he again was seen for an injection for a migraine that had lasted for 2 days with light sensitivity and medication was not helping.  In March 2014 he called reported an increase in headaches that week and described the pain as an 8 on a scale of 10.  A September 2014 VA treatment note shows that headaches require him to spend eight to ten days in bed each month.  

At the October 2015 Board hearing, the Veteran testified that he experiences migraines approximately eight to twelve times per month, which require him to self-administer an injected medication.  Even with treatment, he must stay in bed in a quiet, darkened room for at least 24 hours.  His wife testified that the migraine condition has caused him to miss work and family events, and that she must help him with feeding and other activities of daily living while he is experiencing a migraine.  Regarding the impact of his migraines on his economic adaptability, the Veteran stated, "[I] have no ability to control them and the duration wouldn't allow me to call in for three days at a time.  I wouldn't be able to hold any kind of job where someone wouldn't fire me, it wouldn't be acceptable."  The Board finds that the lay testimony of the Veteran and his wife is competent and credible as to the nature and severity of his migraine headaches, and consistent with the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that his migraine condition more nearly approximates migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the entire period on appeal.  Thus, a 50 percent rating evaluation is warranted.  This is the highest schedular rating available for migraine headaches.  

Increased Rating for Right Ankle Disability

The Veteran contends that a higher rating is warranted for his right ankle disability, currently evaluated as 20 percent disabling.  As an initial matter, the Board notes that the Veteran has received several periods of temporary total ratings for his right ankle.  The period on appeal includes periods of temporary total disability evaluations for convalescence following surgeries under 38 C.F.R. § 4.30 (2015). However, the claim on appeal concerning the right ankle disability does not include these periods during which a temporary total disability rating was in effect. Therefore, the Board will not discuss these periods.

The Veteran's right ankle has been evaluated under Diagnostic Code 5271, which contemplates marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is characterized by plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

Other pertinent criteria for higher evaluations include 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Under this code, a 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation requires ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

As noted in the Introduction, the current claim for an increased evaluation for the right ankle was dated in January 2013.  Accordingly, the Board has considered findings from January 2012. 38 C.F.R. §3.400 (noting that the effective date for an increased evaluation can be as early as 1 year prior to the date of the receipt of the claim).  In this case, however, the Veteran is in receipt of a temporary total ratings from November 2011 until February 2012 and from May 2012 until September 2012 and from June 2014 until September 2014.  Accordingly, while evidence during this time period was considered the Board will not disturb those temporary total ratings.

In November 2011 the Veteran underwent a right Achilles tendon lengthening.  In May 2012, the Veteran underwent medial malleolar osteotomy and osteochondral autograft transplantation from the medial aspect of the distal femur to the talus.  A June 2012 record noted that the Veteran was able to weakly plantar flex and dorsi flex and had very limited range of motion.  In August 2012, a VA treatment record noted dorsiflexion was to zero degrees and plantar flexion was to 30 degrees.  In October 2012, dorsiflexion was to neutral and plantar flexion was to 40 degrees.  He had difficulty ambulating and required the use of a cane.  

In January 2013, the Veteran had a right heel screw removal surgery.  VA records reflect this was a same day surgery.  Discharge instructions reflected he was sent home with medication and was instructed to rest, ice and elevate the ankle 20 minutes each hour while awake but he could "weight bear as tolerated."  He was instructed to follow up in the orthopedic clinic in two weeks.  Follow up visit in February 2013 reflected the veteran denied new complaints.  Another February 2013 note also indicated he was feeling pretty well after the heel screw removal.  

In April and June of 2013 he had zero degrees of dorsiflexion, and about 30 degrees of plantar flexion.

Upon VA examination in June 2013, right ankle plantar flexion was to 30 degrees without pain.  Dorsiflexion was to zero degrees without pain.  There was no additional limitation of motion after repetitive-use testing.  The examiner endorsed functional loss or impairment of the right ankle manifested by less movement than normal and weakened movement.  There was tenderness or pain on palpation.  Muscle strength testing revealed active movement against some resistance.  The examiner did not endorse ankylosis.  He uses a cane to ambulate.  

A January 2014 treatment record noted the Veteran complained of numbness and pain, particularly when he tries to dorsiflex the ankle.  Examination reflected point tenderness over the anterior tibiotalar joint line with pain with dorsiflexion.  He otherwise had a good 30 to 40 degrees of plantar flexion.  

The evidence of record demonstrates that, prior to June 2014, the right ankle disability was manifested by marked limitation of motion, warranting a 20 percent rating evaluation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5271.  Ankylosis was not shown or more nearly approximated at any time during this period; therefore a higher rating is not warranted under Diagnostic Code 5270.  The current 20 percent evaluation is the highest possible rating for an ankle disability absent a finding of ankylosis.  

The Board considered whether a temporary total rating was warranted following the screw removal surgery in January 2013.  In this regard, under VA laws and regulations, a temporary total disability evaluation (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted.  A temporary total evaluation will be assigned under this section for, in pertinent part, treatment of a service-connected disability resulting in surgery necessitating at least one month of convalescence. See 38 C.F.R. § 4.30  (1987). The initial grant of a total rating will be limited to 1 month, with one or two extensions of periods of 1 month each for exceptional cases. Id.  Although the Veteran clearly underwent right foot surgery, the record does not reflect that it required one month of convalescence.  Rather the records indicate this was a same-day surgery and upon discharge he was allowed to weight bear as tolerated.  Follow up treatment records also fail to reflect a long convalescence period or that there was severe postoperative residuals or immobilization by cast.  Accordingly, a temporary total rating is not warranted.  

Private treatment records show that he underwent right ankle fusion surgery in June 2014.  No range of motion testing was reported upon private evaluation in September 2014, but the examiner remarked that, "with the medial column of the foot locked, dorsiflexion to neutral is not possible."  No deformities of the foot or ankle were noted.  A VA treatment note of September 2014 states, "although the joint pain is much improved, he is not pleased with the overall result [of the fusion surgery], ambulation is painful and dysfunctional, and he is embarrassed of the appearance of the atrophied muscles, so he keeps his leg covered at all times.  He still feels amputation would be the best solution for him."  

Resolving reasonable doubt in favor of the Veteran, the Board finds that, following his ankle fusion surgery in June 2014 (and the temporary total rating granted for convalescence after that surgery), his right ankle more nearly approximates ankylosis in dorsiflexion between zero and 10 degrees.  His private physician described the joint as "locked," and noted that he cannot dorsiflex to neutral.  Although an affirmative finding of ankylosis has not been made, his locked ankle joint preventing dorsiflexion to neutral is functionally equivalent to ankylosis.  Thus, a 30 percent rating evaluation is warranted following the convalescence from his June 2014 ankle fusion surgery, or effective from October 1, 2014.  38 C.F.R. §§ 4.71a, Diagnostic Code 5270.  A higher rating is not warranted, as ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, has not been shown at any time. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  Regarding his ankle, the Veteran's complaints of pain, limitation of motion, and activity limitation are contemplated in the criteria for evaluating his disability.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's ankle disability meets or more closely approximates the next higher rating under any of the applicable diagnostic codes for the period on appeal.  The 50 percent rating for his migraine headaches specifically contemplates the economic effects of missing work due to headaches, as well as the reported pain and activity limitations.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.71a (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

The Veteran contends that he is unable to secure or maintain employment due to his service connected migraines.  A statement from his previous employer reflects that he last worked in October 2010.  The Veteran stated in the October 2015 Board hearing that his debilitating migraines occur so frequently that he would not be able to meet attendance requirements at any job.  He also noted that his ankle disability precludes manual labor.  

As noted in the introduction and analysis above, the current appeal stems from an August 2011 claim for an increase in migraines and subsequent claim of unemployability.  See e.g. Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the period on appeal, service connection was in effect for painful scars of the right lower extremity, rated as 10 percent disabling from August 2011 and 40 percent disabling from September 2014; migraine headaches, rated as 50 percent disabling from August 2011; right calf muscle atrophy, rated as 30 percent disabling from December 2014; degenerative disc disease of the cervical spine, rated as 20 percent disabling; a right ankle condition rated as 20 percent disabling prior to June 2014 and 30 percent disabling thereafter (excluding periods of temporary total ratings); and status post removal of lipoma and scars of the right lower extremity, both rated as noncompensable.  During the entire rating period on appeal, the combined disability evaluation has been no less than 70 percent; thus, the Veteran meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

A July 2012 VA examiner concluded that the Veteran cannot secure or maintain gainful employment in a manual field, but would be capable of performing sedentary work.  

An August 2012 statement of the Veteran's former employer explained the Veteran went on leave of absence in October 2010 and was terminated in August 2011.  The last day he worked was October 2010 prior to his leave of absence.  The Form 21-4192 completed by the same employer explained that he used to work offshore maintaining remotely operated vehicles but was let go due to the attendance policy as he was not able to return from leave of absence after 6 months.  They indicated that the Veteran received both short term and long term disability payment.  

A September 2014 VA treatment note states, "it has been 4 years since he has worked.  His last job was on an oil rig working on remote operated vehicles.  All of his job skills are for things that involve manual labor, which he is no longer able to do.  He is in bed for over a week a month with migraines.  He is somewhat discouraged about his options."  As noted, the Veteran explained in the October 2015 Board hearing that absences related to his migraine headaches would preclude employment.  The record reflects that he is currently receiving Social Security disability benefits for his migraine headache condition.  

The Board finds that the Veteran is unable to work as a result of his service connected migraines.  Reviewing the evidence above reflects that the Veteran cannot secure or maintain gainful employment due to his frequent migraines, which require him to lie in bed for at least eight days every month.  

Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).

Special Monthly Compensation

As noted above, this decision grants the Veteran a TDIU, based on the disabling effects of his migraines.  After review of the evidence, the Board finds he is entitled to SMC at the housebound rate.

SMC  is payable at the "s" rate (also referred to as the "housebound rate") where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  A "single service-connected disability rated as total" under 38 U.S.C. § 1114(s) is not limited to cases where a 100 percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of SMC at the "s" rate if the TDIU is predicated upon a single disability.  Bradley v. Peake, 22 Vet. App. 280 (2009).

Here, the grant of entitlement to TDIU was predicated upon his migraines alone.  Aside from the Veteran's rating for migraines, he is also service connected for the following disabilities: painful scars of the right lower extremity, rated as 10 percent disabling from August 2011 and 40 percent disabling from September 29, 2014; right calf muscle atrophy, rated as 30 percent disabling from December 2014; degenerative disc disease of the cervical spine, rated as 20 percent disabling; a right ankle condition rated as 20 percent disabling prior to June 2014, and 30 percent disabling from October 2014 (excluding periods of temporary total ratings for convalescence); and status post removal of lipoma and scars, both rated as noncompensable.  From September 2014, his combined disability rating, excluding the evaluation for his migraines, has been no less than 60 percent.  Accordingly, he meets the criteria for SMC "s" for the period from September 29, 2014.  During the period on appeal and prior to September 29, 2014, he underwent several surgeries for his ankle condition, and was assigned temporary 100 percent ratings for convalescence following those surgeries.  Thus, for the periods of November 15, 2011 to February 29, 2012; May 4, 2012 to August 31, 2012; and June 23, 2014 to September 30, 2014, he met the criteria for SMC.  Prior to September 29, 2014, and excluding the aforementioned convalescence periods, his combined disability rating (excluding the evaluation for his migraines) was never more than 50 percent and accordingly he is not eligible for SMC during those periods.  

Accordingly, the Veteran is entitled to SMC at the housebound rate for the periods of November 15, 2011 to February 29, 2012; May 4, 2012 to August 31, 2012; and June 23, 2014 to September 30, 2014; and from September 29, 2014.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").







ORDER

Service connection for a knee condition is denied.

For the entire period on appeal, a disability rating of 50 percent, but no higher, for the migraine condition is granted.

For the period prior to June 2014 (excluding any periods where a temporary total rating has already been granted), a disability rating in excess of 20 percent for the right ankle condition is denied.

For the period from October 1, 2014, a disability rating of 30 percent, but no higher, for the right ankle condition is granted.

A TDIU is granted.

Special monthly compensation at the "s" rate is granted for the periods of November 15, 2011 to February 29, 2012; May 4, 2012 to August 31, 2012; and June 23, 2014 to September 30, 2014; and from September 29, 2014.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


